Citation Nr: 1505114	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  15-01 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a disability due to asbestos exposure.

2.  Entitlement to an increased (compensable) rating for a laceration of the chin.

3.  Entitlement to nonservice-connected pension.

(The matter of whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disorder, to include a depressive disorder and posttraumatic stress disorder (PTSD), is the subject of a separate decision by the Board.)


ATTORNEY FOR THE BOARD

K. Hughes, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 1973 to December 1976.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decisional letter (which denied nonservice connected pension) and a July 2010 rating decision (which denied service connection for asbestos related disability and a compensable rating for laceration of the chin) of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2011, the Veteran submitted an Appointment of Individual as Claimant's Representative (VA Form 21-22a) designating private attorney Peter J. Meadows as his representative.  This representation was limited to the matter of PTSD/depressive disorder.  In November 2014, VA notified the Veteran that if he wished to be represented as to his other claims, he would need to complete an enclosed VA Form 21-22 (for Veterans Service Organization) or VA Form 21-22a (Appointment of Individual as Claimant's Representative) and that if he did not respond within 30 days of the letter, VA would assume he was representing himself.  In December 2014, the Veteran submitted a Pro Se Election Form indicating that he wished to represent himself.  

This case was remanded by the Board in January 2012 in order to schedule the Veteran for his requested Videoconference hearing.  The Veteran, his father, and his brother appeared before a Veteran's Law Judge who is no longer employed at the Board (due to retirement) for a Videoconference hearing in April 2012; however, the transcript of that hearing reveals that the hearing was postponed in order to clarify the issue of representation.  In November 2012, the matter was remanded for a second time to schedule the Veteran for his requested Videoconference hearing.  In May 2014 correspondence, the Veteran indicated that he did not wish to appear at a hearing.  

The issue of nonservice-connected pension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  It is not shown that the Veteran has, or during the pendency of this claim has had, asbestosis or an asbestos exposure-related disease.

2.  The Veteran's laceration of the chin is not shown to be manifested by any characteristics of disfigurement; there is no visible or palpable tissue loss, and the scar is not shown to be painful or unstable.


CONCLUSIONS OF LAW

1.  Service connection for asbestosis/an asbestos exposure-related disease is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  A compensable rating for laceration of the chin is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.31, 4.118, Diagnostic Code 7800-7805 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  The duty to notify was satisfied by an April 2010 letter, prior to the initial adjudication of his claims.

The Veteran's pertinent VA and private treatment records have been secured.  He was afforded VA scar examination in June 2010.  The Board finds this examination to be adequate for rating purposes as the examiner expressed familiarity with the record/pertinent medical history, and conducted a thorough examination, noting all findings necessary for consideration of the Veteran's claim.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board has considered whether an examination is necessary as to the claim of service connection for a disability due to asbestos exposure.  Absent any competent (medical) evidence suggesting that the Veteran has a diagnosis of a disability due to asbestos exposure or that his claimed disability may be associated with service, an examination to secure a medical nexus opinion is not necessary, as even the low standard in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection for a claimed disorder, there must be evidence of (1) a current disability; (2) of incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  In the absence of proof of a current disability, there is no valid claim of service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence is needed where the determinative question is one requiring medical knowledge.  Id. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also mean statements conveying sound medical principles found in medical treatises, and may include statements in authoritative writings, such as medical and scientific articles and research reports.  38 C.F.R. § 3.159(a)(1). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).

The Veteran claims service connection for asbestos exposure-related disease on the basis that he was exposed to asbestos during active service, including while serving onboard ship.  As a preliminary matter, the Board notes that there is no specific statutory or regulatory guidance with regard to claims of service connection for asbestosis or other asbestos-related diseases.  VA has issued guidelines for considering asbestos compensation claims.  VA Adjudication Procedure Manual, M21-1MR, part IV.ii.2.C.9.  The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze claims of service connection for asbestosis or asbestos-related disabilities under the administrative protocols established by these guidelines.  See Ennis v. Brown, 4 Vet. App. 523, 527 (1993).  In Dyment v. West, 13 Vet. App. 141, 145, the Court found that provisions in former paragraph 7.68 of VBA Manual M21- 1, Part VI (the predecessor to the current M21-1MR asbestos guidelines), did not create a presumption of exposure to asbestos.  Rather, medical nexus evidence is required in claims for asbestos related disease related to alleged asbestos exposure in service.  See also VA O.G.C. Prec. Op. No. 04-00.

The Board has carefully considered the record on appeal in light of these guidelines and the applicable legal criteria.  Questions regarding his actual exposure to asbestos during active service notwithstanding, the record on appeal contains no probative evidence that the appellant currently has asbestosis or has ever had asbestosis or an asbestos-exposure related disease for any period of the claim.  The record contains a May 2012 psychologist note that the Veteran "stated he had previously thought symptoms (e.g. flu-like sx's) were related to a belief he had asbestos poisoning, but he now saw that these symptoms were actually related to HCV [hepatitis C virus]".  There is no probative evidence that the appellant currently has asbestosis or an asbestos-exposure related disease.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or at any time during the pendency of that claim).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled that in order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists). 

In this case, the Board has carefully reviewed the record, but finds no probative evidence of a diagnosis of asbestosis or an asbestos-exposure related disease for any period of the claim.  Although the appellant is competent to describe his symptoms, as the record does not establish that he possesses a recognized degree of medical knowledge, he lacks the competency to provide evidence that requires specialized knowledge, skill, experience, training or education, such as a diagnosis of asbestosis or asbestos-exposure related disease.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim of service connection for a disability due to asbestos exposure.  The benefit-of-the-doubt doctrine is not for application where the clear weight of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes which contain the criteria for rating such disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings may be appropriate in an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

The rating schedule as applied to disabilities of the skin was amended effective October 23, 2008, prior to the Veteran's claim for an increase, therefore only the new regulations apply to his claim for increase.  The RO has rated the Veteran's laceration of the chin under Code 7800.  

Code 7800 provides ratings for burn scar(s) of the head, face, or neck; scar(s) of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck.  A 10 percent rating is provided for scars with one characteristic of disfigurement.  A 30 percent rating is provided for scars with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 50 percent rating is provided for scars with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  An 80 percent rating is provided for scars with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement. 

Note (1):  The 8 characteristics of disfigurement, for purposes of evaluation under § 4.118, are: Scar 5 or more inches (13 or more cm.) in length; Scar at least one-quarter inch (0.6 cm.) wide at widest part; Surface contour of scar elevated or depressed on palpation; Scar adherent to underlying tissue; Skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.). 

Note (3):  Take into consideration unretouched color photographs when evaluating under these criteria. 

Note (4):  Separately evaluate disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, under the appropriate diagnostic code(s) and apply § 4.25 to combine the evaluation(s) with the evaluation assigned under this diagnostic code. 

Note (5):  The characteristic(s) of disfigurement may be caused by one scar or by multiple scars; the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.

In every instance where the schedule does not provide a 0 percent rating for a diagnostic code, a 0 percent rating will be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

In his March 2010 claim for an increased rating for his service connected chin laceration, the Veteran reported that he was "losing skin pigment or color to [his] chin."  

On June 2010 VA skin examination, it is noted that the Veteran had no current symptoms as a result of the animal bite injury.  On examination, he had a 10 millimeter circular chin scar which was superficial, not painful, deep or adherent to the underlying tissue and there was no skin breakdown or limitation of function.  There was also no inflammation, edema or keloid formation.  It was not elevated or depressed on palpation and there was no area with abnormal texture, hypo- or hyperpigmented skin, or skin which was indurated an inflexible.  There was no area of underlying soft tissue loss or gross distortion or asymmetry of features.  

As the June 2010 VA examiner specifically found that the Veteran's chin laceration has no characteristics of disfigurement and no visible or palpable tissue loss, a compensable rating under Code 7800 is not warranted.  Further, the examiner found that the Veteran's chin scar was not painful or unstable, and did not have a total area of 39 square centimeters or more.  See 38 C.F.R. § 4.118, Codes 7801, 7802, 7804.  There is no medical evidence of any further disabling effects associated with the postoperative scar.  38 C.F.R. § 4.118, Code 7805.  Therefore, a compensable rating is not warranted for laceration of the chin at any point during the appeal period. 

The Veteran believes that he is entitled to a higher rating for his chin scar.  He is competent to report as to symptoms he experiences, such as change in pigmentation/skin color; however, the VA examiner found that the scar is not disfiguring and there is no area of hypo- or hyperpigmented skin.  Accordingly, a compensable rating for chin laceration is not warranted based on the Veteran's reported symptom.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service connected chin scar.  The evidence in this case does not show that he has manifestations of the scar that are not contemplated by the rating criteria.  There is a higher rating available under the diagnostic code addressed in this decision, but the Veteran's disability is not productive of the manifestations that would warrant the higher rating.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, as there are no functional limitations related to the residual scar, the matter of a total rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Service connection for a disability due to asbestos exposure is denied.

A compensable rating for a laceration of the chin is denied.


REMAND

The record reflects that by a September 2008 decisional letter, the Veteran's claim for non-service connected disability pension was denied because his countable income was in excess of the legal maximum, based on the countable income of both himself and a single dependent, his spouse.  He subsequently reported that his spouse passed away in 2009.  In August 2009, the RO requested income information for the Veteran and his spouse until her death and his income information after she died.  In September 2009, the Veteran was notified that his claim was denied because the requested information was not received.  

Based on a comprehensive review of the record, the Board finds that the Veteran should be provided another opportunity to provide updated financial information, to include income and medical expense data from his September 2008 claim to the present.  Further, the RO must make additional inquiries to the Social Security Administration (SSA) to obtain credited monthly benefits for the Veteran (and his spouse prior to her death) from 2008 to 2014.  [This inquiry to obtain credited monthly SSA benefits must be made in addition to requesting a copy of their decision regarding the Veteran's claim for SSA disability benefits (as ordered in the Board remand of the Veteran's psychiatric disability claim, which is the subject of a separate and contemporaneous decision.)]

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide an updated Improved Pension Eligibility Verification Report and Medical Expense Report from 2008 to the present to assess his net worth and countable income.  The AMC/RO must request that the Veteran furnish documentary evidence of the existence of each such expense or exclusion and the payment of each and every expense, through copies of bills, invoices, cancelled checks, credit card receipts, etc.

2.  The AOJ must make additional inquiries to SSA to obtain the amount of credited monthly benefits for the appellant (and his spouse prior to her death) for the time period from 2008 to 2014.

3.  Upon receipt of such data, the AOJ should recalculate in writing the Veteran's countable income for each year from 2008 to the present, and ascertain whether any verified expense or exclusion during each 12-month annualized period from January 2008 to the present reduces the Veteran's countable income for VA purposes for any such 12-month period. 

4.  Following any additional argument or evidence submitted by the Veteran, and after undertaking any other development deemed appropriate, the AOJ must readjudicate the claim.  If the benefit sought remains denied, the Veteran should be issued an appropriate Supplemental Statement of the Case and provided the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


